Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim (s) 1, 5-7, 9-12, and 14-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson (US 20140276685), cited previously, in view of Johnson et al. (US 20150051593).
Regarding claim 1, Gustavsson discloses A hair cutting device 100 for cutting hair on a surface having a surface refractive index (Fig. 3, abstract, A device configured to cut hair using laser light includes a handle portion and a shaving portion), the hair cutting device 100 comprising: a light source 110 for generating laser light at one or more specific wavelengths  (Section 0029, The handle 102 generally includes a power source 108, at least one light source 110, for example, a diode laser along with any 
Gustavsson discloses substantially all the limitations of the claim(s), including least at the cutting face of the optical waveguide 104 has a waveguide refractive index (1.47) (section 0037, The cutting surface 106 of the shaver 100 must therefore be in contact with hair, which has a higher index of refraction than the core 114, for light to be able to couple out of the fiber 104, fiber 104 having a silica core can have an index of refraction of about 1.47, whereas hair, which is made mostly of keratin with lipids, typically has an index of refraction of about 1.56. In other words, little to no light leaks out of or is emitted from the fiber 104 when the cutting surface 106 is not in contact with the hair or another object having a higher index of refraction than the core). However 
Concerning claim 5, Gustavsson discloses the optical waveguide 104 comprises at least one of silica, fluoride glass, phosphate glass, chalcogenide glass, and/or crown glass (Section 0037, fiber having a silica core can have an index of refraction of about 1.47).
With respect to claim 6, Gustavsson discloses the optical waveguide comprises a core, and wherein the cutting face 106 is a portion of a side wall of the core (fig. 3, sections 0031, The fiber includes an aperture or a cutting or light-emitting surface at or near the distal end of the fiber).
Regarding claim 7, Gustavsson discloses the optical waveguide comprises a core and a cladding 116 surrounding the core, wherein the cutting face is a portion of a side wall of the cladding (section 0032, the fiber includes a core and an outer cladding that partially surrounds the core).

Regarding claim 10, Gustavsson in view of Johnson does not disclose the optical waveguide is a D-shape optical waveguide or a polished optical waveguide. Gustavsson discloses waveguide 104 can take any suitable shape (section 0035, the fiber 104 and/or support 140 can be L shaped, S shaped, T-shaped, or any other suitable shape). It would have been obvious to one having ordinary skill in the art at the time of filing was made to the optical waveguide is a D-shape optical waveguide since it was made to a change in size is generally recognized as being within the level of ordinary skill in the art and since such a modification would have involved a mere change in the proportions of component is generally recognized as being within the level of ordinary skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980); In re Rose, 105 USPQ 237 (CCPA 1955); In re Reese, 129 USPQ 402.
Concerning claim 11, Gustavsson discloses the optical waveguide comprises a core and a cladding that partially covers the core, wherein the cutting face comprises a portion of the core that is not covered by the cladding (section 0037, the cladding is only removed from a portion of the circumference of the fiber).
With respect to claim 12, Gustavsson discloses the refractive index of the optical waveguide decreases with increasing distance from an optical axis of the optical waveguide, wherein the cutting face is a shorter distance from the optical axis than 
Concerning claim 14, Gustavsson discloses the optical waveguide comprises a core and a cladding that partially surrounds the core, wherein the cutting face is formed in a side wall of the core and wherein the further portion of the side wall is formed a side wall of the cladding (section 0031, fiber 104 includes a core 114 and an outer cladding 116 that partially surrounds the core).
With respect to claim 15, Gustavsson discloses the optical waveguide is an optical fiber (section 0029, a support that supports an optical waveguide, for example, an optical fiber).
Regarding claim 16, Gustavsson discloses hair cutting device 100 for cutting hair on a skin of a subject (Fig. 3, abstract, A device configured to cut hair using laser light includes a handle portion and a shaving portion), the hair cutting device comprising: a light source 110 configured to generate laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in the hair (Section 0029, The handle 102 generally includes a power source 108, at least one light source 110, for example, a diode laser along with any laser driver boards needed, and one or more optics 112. In some embodiments, the light source can be or include a Xenon flash lamp. The light source can be configured to emit various wavelengths of light, for example, between about 2500 nm to about 3500 nm, for example, about 3000 nm, or between about 400 nm to about 500 nm) corresponding to wavelengths absorbed by one or more chromophores in the hair (section 0027, one or more of purple (about 400 nm or in the range of about 380 nm to about 480 nm), blue, and/or blue-
Gustavsson discloses substantially all the limitations of the claim(s), including least at the cutting face of the optical waveguide 104 has a waveguide refractive index (1.47) (section 0037, The cutting surface 106 of the shaver 100 must therefore be in contact with hair, which has a higher index of refraction than the core 114, for light to be able to couple out of the fiber 104, fiber 104 having a silica core can have an index of refraction of about 1.47, whereas hair, which is made mostly of keratin with lipids, typically has an index of refraction of about 1.56. In other words, little to no light leaks out of or is emitted from the fiber 104 when the cutting surface 106 is not in contact with 
Concerning claim 17, Gustavsson discloses a further portion of the side wall of the optical waveguide forms a skin interface for contacting the skin of the subject while the cutting interface is contacting hair, and wherein the refractive index of the optical waveguide at the skin interface is higher than a refractive index of skin (Gustavsson, section 0037, The cutting surface 106 of the shaver 100 must therefore be in contact with hair 10, which has a higher index of refraction than the core 114, for light to be able to couple out of the fiber. fiber 104 having a silica core can have an index of refraction of about 1.47, whereas hair, which is made mostly of keratin with lipids, typically has an index of refraction of about 1.56. In other words, little to no light leaks out of or is emitted from the fiber 104 when the cutting surface 106 is not in contact with the hair or another object having a higher index of refraction than the core, Anderson, column 7 lines 23-27, Thus, a contact device composed of a material having a refractive 
With respect to claim 18, Gustavsson discloses the refractive index of the optical waveguide decreases with increasing distance from an optical axis of the optical waveguide, wherein the cutting face is a shorter distance from the optical axis than other portions of the optical waveguide (Section 0031, The cutting surface 106 can be shaped to a line having a length of between about 2 mm and about 200 mm).
Regarding claim 19, Gustavsson discloses forming a hair cutting device for cutting hair on a skin of a subject (Fig. 3, abstract, A device configured to cut hair using laser light includes a handle portion and a shaving portion), the method comprising acts of: providing a light source 110 configured to generate laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in the hair (Section 0029, The handle 102 generally includes a power source 108, at least one light source 110, for example, a diode laser along with any laser driver boards needed, and one or more optics 112. In some embodiments, the light source can be or include a Xenon flash lamp. The light source can be configured to emit various wavelengths of light, for example, between about 2500 nm to about 3500 nm, for example, about 3000 nm, or between about 400 nm to about 500 nm); and providing a cutter 106 having an optical waveguide coupled to the light source to receive the laser light (Figs. 2-3, section 0031, the cutting surface includes a plurality of optical waveguides or fibers), wherein a portion of a side wall of the optical waveguide forms a cutting face for contacting the hair 10 (Fig. 3, section 0035, The cutting surface 106 of the fiber 104 can be positioned along an edge of the support segment 120 so that the 
Gustavsson discloses substantially all the limitations of the claim(s), including least at the cutting face of the optical waveguide 104 has a waveguide refractive index (1.47) (section 0037, The cutting surface 106 of the shaver 100 must therefore be in contact with hair, which has a higher index of refraction than the core 114, for light to be able to couple out of the fiber 104, fiber 104 having a silica core can have an index of refraction of about 1.47, whereas hair, which is made mostly of keratin with lipids, typically has an index of refraction of about 1.56. In other words, little to no light leaks out of or is emitted from the fiber 104 when the cutting surface 106 is not in contact with the hair or another object having a higher index of refraction than the core). However Gustavsson does not explicitly discloses surface refractive index and the waveguide refractive index being higher than the surface refractive index. Johnson discloses 
Concerning claim 20, Gustavsson discloses the refractive index of the optical waveguide decreases with increasing distance from an optical axis of the optical waveguide, wherein the cutting face is a shorter distance from the optical axis than other portions of the optical waveguide (Section 0031, The cutting surface 106 can be shaped to a line having a length of between about 2 mm and about 200 mm).
With respect to claim 21, Gustavsson in view of Anderson, specifically Anderson discloses the refractive index is in the range of one of 1.48-1.50 (column 7 lines 23-27, 36-39, Thus, a contact device composed of a material having a refractive index near 1.5 or somewhat greater allows the incident irradiating field to undergo minimal reflections at the epidermis/contact device interface, preferred embodiments, in order to be substantially index-matched, the contact device is preferably formed of a high-density material such as fused silica, refractive index =1.5). This allows for minimal light induced damage to the epidermis. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gustavsson by adding the .
Claim (s) 4, 8, 13, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gustavsson (US 20140276685), cited previously, in view of Johnson  (US 20150051593) and further in view of Anderson et al. (US 5735844), cited previously.
Regarding claim 4, Gustavsson discloses the invention substantially as claimed however does not show the waveguide refractive index of the optical waveguide at the cutting face is in the range of one of 1.48-1.50 which is different from the surface refractive index having a value between 1.5 to 1.54 and is lower than a refractive index of the hair having a value between 1.545 to 1.555. Anderson discloses the waveguide refractive index of the optical waveguide at the cutting face is in the range of one of 1.48-1.50 (column 7 lines 23-27, 36-39, Thus, a contact device composed of a material having a refractive index near 1.5 or somewhat greater allows the incident irradiating field to undergo minimal reflections at the epidermis/contact device interface, preferred embodiments, in order to be substantially index-matched, the contact device is preferably formed of a high-density material such as fused silica, refractive index =1.5) which is different from the surface refractive index having a value between 1.5 to 1.54 and is lower than a refractive index of the hair having a value between 1.545 to 1.555 (column 8 lines 5-6, a refractive index between that of the epidermis 1.55). This allows for minimal light induced damage to the epidermis. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Gustavsson in view of Johnson by adding the optical waveguide has a 
Concerning claim 8, Gustavsson in view of Anderson, specifically Anderson discloses the refractive index of the core is lower than or equal to the refractive index of the hair and higher than a refractive index of the skin (Anderson, column 7 lines 23-27, Thus, a contact device composed of a material having a refractive index near 1.5 or somewhat greater allows the incident irradiating field to undergo minimal reflections at the epidermis/contact device interface), and wherein the refractive index of the cladding is lower than the refractive index of the core (Gustavsson, Section 0031, The light rays are confined within the core due to the core's higher index of refraction compared to the lower index of refraction of the cladding). Combining Gustavsson in view of Johnson and in view of Anderson allows for minimal light induced damage to the epidermis.
Regarding claim 13, Gustavsson in view of Anderson, specifically Anderson discloses a further portion of the side wall of the optical waveguide forms a skin interface for contacting the skin of the subject while the cutting interface is contacting hair, and wherein the refractive index of the optical waveguide at the skin interface is higher than a refractive index of skin (Anderson, column 7 lines 23-27, Thus, a contact device composed of a material having a refractive index near 1.5 or somewhat greater allows the incident irradiating field to undergo minimal reflections at the epidermis/contact device interface). Combining Gustavsson in view of Johnson and in view of Anderson allows for minimal light induced damage to the epidermis.
Regarding claim 22, Gustavsson in view of Anderson, specifically Anderson discloses the refractive index of the optical waveguide at the cutting face is in the range 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
/J.C.M/Primary Examiner, Art Unit 3792